Citation Nr: 1539434	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 50 percent disabling prior to February 26, 2014, and 80 percent disabling therefrom.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the 50 percent evaluation for the Veteran's service-connected bilateral hearing loss. 

In a May 2014 rating decision, the RO granted an increased evaluation of 80 percent for the service-connected bilateral hearing loss, effective February 26, 2014.  
The issue of an increased rating for bilateral hearing loss remains on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to February 26, 2014, the Veteran had, at worst, Level VII hearing loss in the right ear and Level VI hearing loss in the left ear.

2.  For the period beginning February 26, 2014, the Veteran has Level XI hearing impairment in the right ear and Level IX hearing impairment in the left ear.

CONCLUSIONS OF LAW

1.  For the period prior to February 26, 2014, the criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R. § 4.85 , 4.86 (a), Diagnostic Code 6100 (2015).

2.  For the period beginning February 26, 2014, the criteria for a rating in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R. § 4.85 , 4.86 (a), Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided VCAA notice in March 2012 and February 2014.  The letters provided some information as to the evidence needed to substantiate entitlement to an increased rating, what evidence the Veteran was responsible for providing and what evidence VA would undertake to obtain. 

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice in the March 2012 and February 2014 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private treatment records.  Additionally, the Veteran was provided proper VA audiology examinations in April 2012 and February 2014, to evaluate his bilateral hearing loss.  The examination reports contain sufficient information to permit the disability to be accurately rated, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In both initial rating claims and regular increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

Analysis

In a July 2010 rating decision, the RO granted service connection for bilateral hearing loss.  A 50 percent evaluation was assigned, effective September 4, 2009.

The Veteran filed his most recent claim for an increased rating in February 2012.

Period Prior to February 26, 2014

A January 2012 statement from the Chief Audiologist at the Kelsey-Seybold Clinic indicates that the Veteran was seen for his bilateral hearing loss.  The audiologist noted that the Veteran had reported that his hearing loss was worse.  He noted further that the Veteran was not doing well with hearing aids, but that he was also using an Ultra Pocket talker with an Omni microphone and inserting earphones, as well as another personal amplifier, a Comfort Contego Digital High Definition Communication System with inserts, which he did better with.  The audiologist also noted that testing at that time was consistent with a decrease in the Veteran's hearing loss from his last test in March 2010.  Specifically, the Veteran's hearing had spondee thresholds that were 15 dB HL worse than the test in 2010, and the speech understanding/discrimination scores also decreased 16% to 20% bilaterally from 36% in 2010.  There was no audiological examination associated with this statement.  Therefore, the Board is not able to determine the Veteran's level of hearing impairment at the time of the statement.

The Veteran was afforded a private audiological examination in January 2012 from Kelsey-Seybold, which shows significant bilateral hearing loss.  However, the private findings are incomplete for rating purposes because the report does not include speech discrimination scores using the Maryland CNC word list.  

Accordingly, the Board finds that the only reliable findings with regard to the Veteran's bilateral hearing loss come from the April 2012 VA examination discussed below.

The Veteran was afforded a VA audiological examination in April 2012.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	65 	65 	65 	70	66
Left (db): 	0 	60 	65 	70 	49

Speech audiometry results revealed speech recognition ability of 64 percent in the right ear and 58 percent in the left ear. 

With regard to the functional impact of the Veteran's hearing loss on his daily life, the examiner noted the Veteran's reports of difficulty hearing at all times without the use of amplification.

The findings reflect an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(a).  Applying these values to the rating criteria results in a numeric designation of no more than level VII in the right ear.  See 38 C.F.R. § 4.86, Table VI AND Table VIA (2015).  The values for the left ear do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level VI in the left ear.  See 38 C.F.R. § 4.85, Table VI (2015).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 shows that a rating in excess of 50 percent is not warranted.

In a July 2013 statement, the Chief Audiologist from the Kelsey-Seybold Clinic noted that the Veteran was a hearing impaired adult who had a significant hearing loss and a very severe speech discrimination disorder which was causing him to struggle in his daily life, and the quality of his life was not being improved by hearing aids.  The audiologist noted that the Veteran had learned to use a pocket talker in noise successfully, but the hearing aids which were of excellent quality were just not benefiting him enough when there was any noise, likely due to his speech discrimination ability.  Again, there was no audiological examination associated with this statement.  Therefore, the Board is not able to determine the Veteran's level of hearing impairment at the time of the statement.

Based on the findings above, the Board finds that there has been no point, during the period prior to February 26, 2014, when the Veteran's bilateral hearing loss disability met or approximated the criteria for a rating in excess of 50 percent.

Period Beginning February 26, 2014

The Veteran was afforded a VA audiological examination on February 26, 2014.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	75 	70 	65 	65	68.75
Left (db): 	70 	70 	65 	70 	68.75

Speech audiometry results revealed speech recognition ability of 32 percent in the right ear and 36 percent in the left ear. 

With regard to the functional impact of the Veteran's hearing loss on his daily life, the Veteran reported that he could not hear his wife talk; that on a scale of 1-10 he was a 10; he could not talk without using a pocket talker amplifier; that he could not hear the telephone at all; that he never watched television anymore; and that he was a menace when he drove because he could not hear.

The findings reflect an exceptional pattern of hearing impairment in the right and left ears under 38 C.F.R. § 4.86(a).  Applying these values to the rating criteria results in a numeric designation of no more than level XI in the right ear and no more than level IX in the left ear.  See 38 C.F.R. § 4.86, Table VI AND Table VIA (2015).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 80 percent.

There is no other evidence of record, VA or private, showing that the Veteran's hearing impairment is worse than noted on the February 26, 2014 VA examination.  Accordingly, the Board finds that the Veteran's hearing loss disability does not currently meet or approximate the criteria for a rating in excess of 80 percent and has not at any time during the period beginning February 26, 2014.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  The Veteran has reported that his hearing loss has significant effects on his occupation due to his difficulty hearing at all times without the use of amplification.  He also reported, as noted above, that he cannot hear his wife talk; that he cannot hear the telephone or television; and that he has problems driving because he cannot hear.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2015).  

With regard to an extraschedular evaluation under 38 C.F.R. § 3.321 (b) (1), the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty hearing in all situations without amplification, and difficulty driving because he cannot hear, as set forth above, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2015)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  In the present case, the Board has applied the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, where indicated.  The Board finds that functional impairment due to hearing loss compounded by difficulty hearing in all situations without amplification, difficulty communicating with his wife, difficulty hearing the telephone and television, and difficulty driving are disability pictures that are considered in the current schedular rating criteria.

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule and referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

						(CONTINUED ON NEXT PAGE)

ORDER

For the period prior to February 26, 2014, a rating in excess of 50 percent for bilateral hearing loss is denied.

For the period beginning February 26, 2014, a rating in excess of 80 percent for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


